Citation Nr: 0013789	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  98-14 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a bilateral disorder of 
the feet, claimed as flat feet or broken arches.


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel








INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran served in active service from November 1943 to 
April 1946.  At present, after remand to the RO in November 
1999 for additional development, the veteran's case is once 
again before the Board for appellate review. 

Additionally, the Board notes that, in his September 1998 
Substantive Appeal, the veteran requested an appeal hearing 
before a traveling member of the Board.  However, the record 
contains a May 1999 statement from the veteran which notes he 
wished to withdraw his prior request for a personal hearing; 
no further requests for travel Board hearings have been made 
by the veteran or his representative.  Therefore, pursuant to 
38 C.F.R. § 20.704(e) (1999), the veteran's September 1998 
hearing request is considered withdrawn.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's discharge examination dated April 1946 is 
negative for any abnormalities of the feet.  

3.  The veteran's bilateral disorder of the feet, claimed as 
flat feet or broken arches, is not shown to be related to his 
period of service or his post service complaints. 







CONCLUSION OF LAW

The veteran's bilateral disorder of the feet, claimed as flat 
feet or broken arches, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that, in its prior 
remand to the RO, the veteran's case was deemed to be "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991). See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Additionally, although the claims file includes the veteran's 
discharge examination dated April 1946, the remaining of his 
service medical records are not contained in the file.  In 
this regard, the Board has also found that the RO had 
satisfied its duty by advising the veteran that his service 
medical records could not be located and giving him an 
opportunity to submit alternative evidence.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  

Generally, the chronicity provisions of 38 C.F.R. § 3.303(b) 
are applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service, or during 
an applicable presumption period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  However, in the case of flat feet, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
found that pes planus is the type of condition that lends 
itself to observation by a lay witness, and that an 
appellant's "[o]wn statements are competent as to the issues 
of continuity of pain since service and the observable 
flatness of his feet."  Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (emphasis added).  In this regard, the Board 
observes that the Court also noted that "[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required."  
See id. (citing Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)). 

With respect to the evidence of record, during the April 1999 
appeal hearing at the RO, the veteran testified that he never 
had trouble with his feet prior to his service, but that 
during his initial 17 weeks of basic training, he was 
regularly required to walk on a black top surface and carry 
75 pound mortars.  By the end of his basic training, he 
calculated he had walked a total of about 3,500 miles.  
Furthermore, He reported he had chronic feet pain during his 
service, and that while serving in a construction battalion, 
the colonel from that battalion told him that his feet were 
in no shape for walking.  Subsequently, his feet were 
examined and he was given arch supports; since his discharge 
from the service to the present, he has continued to use over 
the counter arch supports.  The veteran testified that 
subsequent to service he went to a foot specialist in the 
1960's who said he had flat feet , but there was nothing to 
be done for it.  He stated that he went to drug stores for 
arch supports and never went to a doctor.  The veteran 
further noted that, upon discharge and after his examination, 
he was told that he suffered from third degree flat feet.

As noted above, although most of the veteran's service 
medical records are not available, the record does include 
his April 1946 discharge examination.  This discharge 
examination specifically indicates that the veteran had 
normal feet at the time of his discharge.  Furthermore, the 
record includes a December 1999 VA examination report which 
shows the examiner reviewed the veteran's c-file in its 
entirety.  At the time of this examination, the veteran 
reported basically the same sequence of events as reported 
during his April 1999 RO hearing.  He also reported that he 
had not had any treatment, foot surgery or identifiable foot 
injury since his discharge from service; and that he 
currently suffers from chronic bilateral foot pain which 
limits his ability to walk/stand and climb.  He noted that he 
used over the counter arch supports.  He also again related 
that he was seen by a specialist some years ago, but did not 
remember his name.  Upon x-ray examination, the veteran 
presented evidence of flattening of both arches, minimal 
degenerative findings, and hallux valgus deformity, not 
striking.  His final diagnosis was bilateral pes planus with 
mild hallux valgus.

The December 1999 VA examination report contains notations by 
the examiner indicating that he reviewed the file and noted 
that the only medical evidence consisted of the veteran's 
discharge examination showing that his feet were normal.  The 
examiner noted there was no medical evidence supporting the 
veteran's assertions.  Given these facts, the examiner opined 
that the veteran's present foot condition was not related to 
his service.  The examiner noted that the veteran had 
provided a consistent history of extensive marching, which 
the examiner found reliable.  However, no medical 
documentation was of record supporting the veteran's claim.  
While the examiner felt the veteran to be credible, it was 
his opinion that the veteran's current foot disorder was not 
related to service based on the lack of miliary records and 
that his feet were found to be normal at separation.  As 
discussed above, the veteran is credible and we have found 
his claim to be well grounded; however, following the VA 
examination we must conclude that the medical evidence of 
record does not support a finding that the veteran's current 
disorder or his report of continuous complaints after service 
is actually related to service.  The veteran is competent, in 
this case, of reporting his symptoms of foot pain and flat 
feet, but medical evidence is required to support a finding 
that any current disorder is actually related to service or 
his post service complaints.  


The law is clear that it is the Board's duty to assess the 
credibility and probative value of the evidence and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  In this case, the 
veteran is indeed competent to testify with respect to the 
continuity of his pain since service and the observable 
flatness of his feet, as found in Falzone, supra.  However, 
although the veteran has reported consistent bilateral foot 
pain and problems with his arches since his service to the 
present, he has failed to submit any medical evidence 
supporting a relationship between his current disorder, his 
complaints and service. 

Upon a throughout review of the veteran's claim, the Board 
finds that the evidence of record shows that the veteran's 
April 1946 discharge examination report reflects that his 
feet were normal on examination at the time of his discharge.  
The examiner following the December 1999 VA examination 
provided an opinion that based upon the evidence the 
veteran's present bilateral foot disorder was not related to 
his service.  As a matter of fact, the Board notes that the 
first medical evidence of any bilateral foot disorder is 
contained in the December 1999 VA examination report, which 
is dated more than 50 years after the veteran's discharge 
from service.  

In weighing the available evidence, the Board observes that, 
although the lack of medical evidence showing a continuity of 
the veteran's foot problems since his discharge to the 
present is not fatal, the applicable regulatory provision, 
which provides that service connection may be granted for any 
disease diagnosed after discharge, is also qualified by the 
requirement that all the evidence must establish that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(1999).  And, in this case, given that the veteran has not 
shown he is competent to offer an opinion requiring medical 
knowledge such as the etiology of a disorder, LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1995), the Board accords greater weight 
to the evidence contained in the veteran's April 1946 
discharge examination, which is contemporaneous with his 
service, and showed that his feet were normal and the 
December 1999 VA examination report finding no relationship 
to service, than to the veteran's unsupported opinion 
relating his complaints of continuous foot pain and flatness 
of his feet to service.

Thus, after a review of the record, the Board finds that the 
veteran has not submitted persuasive evidence showing that 
his current bilateral disorder of the feet, claimed as flat 
feet or broken arches, was incurred in or is otherwise 
related to his period of service or post service complaints.  
As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a bilateral disorder of the feet, claimed as flat feet or 
broken arches, and his claim must be denied.  See 38 U.S.C.A. 
§ 5107(a). 

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  In this case, after reviewing the evidence of 
record, the Board finds that the evidence is not in relative 
equipoise, and thus, the benefit of the doubt rule is not for 
application in this case. 

Lastly, the Board notes that during the April 1999 RO 
hearing, the veteran testified that he was told he had flat 
feet by a private physician in the 1960s, but he did not 
indicate that the physician provided any opinion as to the 
etiology of his problem.  In addition, during his December 
1999 VA examination he reported that he could not remember 
the physician's name.  Accordingly, the Board is not aware of 
the existence of any additional evidence that would be 
relevant to the consideration of his claim.  See generally 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).



ORDER

Service connection for bilateral disorder of the feet, 
claimed as flat feet or broken arches, is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

